

115 HR 5035 IH: Hezbollah Kingpin Designation Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5035IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Budd (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the President to determine whether Hezbollah should be designated as a significant foreign narcotics trafficker or a transnational criminal organization, and for other purposes. 
1.Short titleThis Act may be cited as the Hezbollah Kingpin Designation Act. 2.FindingsCongress finds the following: 
(1)Since 2010, Lebanese-based Hezbollah has been linked with South American drug trafficking organizations. (2)The Drug Enforcement Administration’s Project Cassandra has identified Hezbollah as a major supplier of cocaine into the United States. 
(3)On January 11, 2018, Attorney General Jeff Sessions announced the creation of the Hezbollah Financing and Narcoterrorism Team to investigate individuals and networks providing support to Hezbollah’s narcoterrorist activities. (4)Michael Braun testified before the Committee on Financial Services of the House of Representatives, on June 8, 2016, that hundreds of tons of cocaine, over [a] 15-year period and move massive amounts of currency, hundreds of, millions, perhaps billions of dollars in currency around the world in the most sophisticated money laundering scheme that we have ever witnessed. 
(5)In 2011, the Drug Enforcement Administration indicted Ayman Saied Joumaa, a Lebanese-Colombian dual national, for using a global network of companies operating out of Latin America, West Africa, and Lebanon to launder as much as $200,000,000 a month in drug proceeds for Mexican and Colombian cartels. (6)The House of Representatives passed H.R. 3329, the Hezbollah International Financing Prevention Act, on October 25, 2017, to provide additional resources to enforcement agencies to counter Hezbollah’s other criminal enterprises including money laundering. 
3.Designations required 
(a)Kingpin designationNot later than 120 days after the date of the enactment of this Act, the President shall, in accordance with the requirements for additional determinations under section 804(h)(1) of the Intelligence Authorization Act for Fiscal Year 2000 (21 U.S.C. 1903(h)(1)), determine whether Hezbollah is a significant foreign narcotics trafficker, as such term is defined for purposes of such section. (b)Transnational criminal organization designationNot later than 120 days after the date of the enactment of this Act, the President shall submit to Congress a determination whether to designate Hezbollah as a transnational criminal organization, as such term is defined for purposes of the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.   
4.Asset reportNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall issue a report to the Committees on Financial Services and Foreign Affairs of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Foreign Relations of the Senate containing an estimate of the total assets under direct or indirect control by Hezbollah-linked leaders of political parties or movements who are located in the United States. 